Citation Nr: 1812854	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to July 31, 2015, for the grant of service connection for residuals of a shrapnel wound to the left leg.

3.  Entitlement to an effective date prior to July 31, 2015, for the grant of service connection for medial femoral cutaneous sensory neuropathy of the left lower extremity. 

4.  Entitlement to an effective date prior to July 31, 2015, for the grant of service connection for a residual scar from a shell fragment wound of the anterior left thigh. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in Phoenix in November 2017.  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his current bilateral hearing loss disability is caused by or related to excessive noise exposure from firearms during his active duty service. 

2.  The Veteran initially filed a formal claim for entitlement to service connection for residuals of a shrapnel wound in June 2010.  

3.  In a November 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a shrapnel wound of the left leg.  The Veteran was notified of the November 2011 rating decision by a December 2011 letter sent to his last known address at the time, he did not appeal this decision or submit new and material evidence within one year for this claim; thus, the November 2011 rating decision became final.  The November 2011 rating decision does not contain clear and unmistakable error.

4.  The Veteran next filed a claim of entitlement to service connection for a left leg disorder that was received by VA on July 31, 2015, in the form of a formal application to reopen a claim for service connection; there is no evidence of any intervening claim for residuals of a shrapnel wound of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an effective date prior to July 31, 2015, for the grant of service connection for residuals of a shrapnel wound to the left leg have not been met.  38 U.S.C. §§ 5103(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400 (2017); 38 C.F.R. § 3.155(a) (2010).

3.  The criteria for an effective date prior to July 31, 2015, for the grant of service connection for medial femoral cutaneous sensory neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 5103(a), 5107, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400; 38 C.F.R. § 3.155(a) (2010).

4.  The criteria for an effective date prior to July 31, 2015, for the grant of service connection for a residual scar from a shell fragment wound of the anterior left thigh have not been met.  38 U.S.C. §§ 5103(a), 5107, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400; 38 C.F.R. § 3.155(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is granting the claim of entitlement to service connection for bilateral hearing loss.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding the notice or assistance duties under the Veterans Claims Assistance Act of 2000 (VCAA) is required.  Additionally, while the Board notes the Veteran's numerous complaints, including during the November 2017 Board hearing, that the November 2011 VA examination for his service connection claim for residuals of a shrapnel wound was inadequate, the Board determines that the law is dispositive in the Veteran's claims for earlier effective dates.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, further discussion of VCAA duties is also not required for these claims.

Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is caused by his in-service exposure to excessive noise while firing and being around firearms and artillery, including an anti-tank rocket launcher or bazooka.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic disorder listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the Veteran has a current bilateral hearing loss disability.  For example, he underwent a VA audiological examination in June 2016, which showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
35
70
70
65
LEFT
20
15
30
55
40
45

The Veteran's Maryland CNC speech recognition scores showed speech recognition of 100 percent in the right ear and 88 percent in the left ear.  The examiner determined that the Veteran had sensorineural hearing loss in both ears.  Additionally, numerous VA and private treatment records since 2013 show that the Veteran has carried a diagnosis of bilateral hearing loss.  Thus, the Veteran has a current bilateral hearing loss disability.  

Regarding the second element of service connection for bilateral hearing loss, the Veteran's October 1964 service enlistment evaluation showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
0 (10)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
5 (15)

Prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to January 1, 1967, must be converted from ASA units to ISO units for proper comparison to a veteran's subsequent test results.  The pre-January 1967 enlistment audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above. 

The Veteran's September 1967 separation evaluation indicates that only the whispered voice test was administered, which showed 15/15 in both ears.  However, audiogram results were not noted during this evaluation.  Nonetheless, the Veteran testified during the November 2017 Board hearing, as well as in numerous other statements, that he was exposed to excessive noise from firearms and artillery fire during his active duty service and that he frequently fired anti-tank firearms, including a "super bazooka," close to the side of his face.  The Veteran's testimony is buttressed by his DD-214, which shows that his military occupational specialty (MOS) was as an anti-tank assault man.  See 38 U.S.C. § 1154(a) (2012) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence).  Thus, the second element of service connection is met as the Board concedes that the Veteran was exposed to excessive noise in service.  

Regarding the third and last element, the nexus requirement, the claims file includes the Veteran's lay statements and opinions from two VA examiners and two private doctors.  While the claims file includes many additional VA treatment records concerning the Veteran's hearing loss, these records do not discuss the causal relationship between this disorder and the Veteran's active duty service.

In a May 2013 statement, the Veteran asserted that his current bilateral hearing loss began and has been present since active duty service.  He stated that he was exposed to enemy fire in service and that he was trained as a 3.5 rocket launcher specialist, indicating that he often fired this rocket launcher from his right shoulder without hearing protection.  In June 2014, the Veteran indicated that his current bilateral hearing loss was caused by his in-service noise exposure and that he did not have a history of exposure to excessive noise after active duty service, including in his employment.  He made similar contentions in July 2014, October 2014, May 2016, June 2016, and November 2016.  

In December 2013 and June 2016, the Veteran underwent VA audiological examinations in which the examiners determined that his current bilateral hearing loss is less likely as not related to his military noise exposure.  These examiners concluded that there was no significant shift in hearing levels other than normal measurement variability during military service and there were no complaints or treatment of hearing loss in the service treatment records.  In support of their opinions, both examiners cited to the September 2005 Institute of Medicine Report on Noise and Military Service, which concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely based on current understanding of auditory physiology.  The Institute of Medicine also determined that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  However, these examiners did not address the fact that the Veteran's hearing acuity was only evaluated with the whispered voice test at service separation, as opposed to an audiogram test.  Additionally, these examiners failed to discuss the Veteran's lay assertions that he was not exposed to any excessive acoustic trauma since separation from active duty service.  

In contrast, a May 2015 private audiologist determined that he could not entirely conclude that the damage to the Veteran's hearing was caused by his exposure to gunfire or bazookas, or a combination of aging factors and other types of non-military noise exposure, because audiograms before the Veteran's service and annual audiograms while in service were unavailable.  However, this audiologist noted that there was a possibility that the Veteran's current hearing loss was the direct result of noise exposure from his military service.  The audiologist explained that in many cases, extreme noise can be additive over many years, and therefore, could have been the cause of some of the Veteran's current hearing loss.

Furthermore, another private audiologist determined in December 2016 that the Veteran's current bilateral hearing loss is the result of his military noise exposure.  This audiologist made this opinion after reviewing and citing to the Veteran's records, performing an in-person audiological evaluation, and noting the Veteran's self-reported symptoms.  She based her opinion on the Veteran's known military noise exposure, no noise exposure before or after the military, research that links loud noise to auditory damage and tinnitus, the Veteran's military medical records documenting that no valid audiometric testing was completed at discharge, and the fact that the Veteran's tinnitus is service connected.  Thus, this private audiologist concluded that the Veteran's in-service acoustic trauma is the root cause of his current bilateral hearing loss. 

Given this evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his current bilateral hearing loss disability is related to excessive in-service noise exposure.  Specifically, while two VA examiners determined that there was no causal link between the current bilateral hearing loss and the Veteran's active duty service, the probative value of these examiners' opinions is greatly diminished because the examiners' opinions did not discuss that a valid audiogram evaluation was not performed at separation from service.  Of more probative value is the opinion of the December 2016 private audiologist that the Veteran's current bilateral hearing loss was caused by and is a result of his in-service noise exposure because this examiner reviewed and cited to the Veteran's service treatment records and discussed the lack of excessive noise exposure after service.  

Accordingly, after affording the Veteran the benefit of the doubt, the evidence is in equipoise in showing that his current bilateral hearing loss is caused by or otherwise related to his active duty service.  Thus, service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Dates

The Veteran is seeking earlier effective dates for the grant of service connection for his residuals of a shrapnel wound to the left leg, medial femoral cutaneous sensory neuropathy of the left lower extremity, and residual scar from a shell fragment wound of the anterior left thigh disabilities.  Because evidence pertaining to these disabilities is located in the same or similar documents, the Board shall analyze these claims together.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

The Veteran asserts that the effective dates for service connection for his left leg residuals of a shrapnel wound, medial femoral cutaneous sensory neuropathy, and anterior thigh scar disabilities should be earlier than July 31, 2015, because he previously filed a claim for service connection for residuals of a shrapnel wound.  He contends that there was clear and unmistakable error (CUE) in a November 2011 rating decision, which denied service connection for residuals of a shrapnel wound, because that decision was based on findings from an October 2011 VA examination, which was inadequate.  

The record shows that the Veteran initially filed a claim for entitlement to service connection for residuals of a shrapnel wound on an application for compensation and/or pension (VA Form 21-526), which was received by VA on June 29, 2010.  He also filed claims for service connection for posttraumatic stress disorder (PTSD) and residuals of a staph infection on this form.  

He underwent a VA examination in October 2011 for muscle injuries, which showed a diagnosis of a shrapnel injury to the left arm and leg.  The examiner noted that the Veteran indicated that his right anterior thigh was injured in 1965 with shrapnel from a bullet, and that he had pain on the right lower thigh and down the leg to the foot.  The examiner noted that after a discussion with the Veteran regarding 1965 reports suggesting an injury to the left arm and left leg, the Veteran told the examiner that he did not recall any injury to his left leg, and that the left leg had not been bothering him at all.  While the examiner performed a physical examination, no diagnostic testing, including an x-ray, was conducted.  The examiner determined that it is less likely than not that the Veteran's current residuals were directly or proximately the result of a shrapnel wound he received in service.  

Based in part on the October 2011 VA examination report, the RO denied the Veteran's service connection claim for residuals of a shrapnel wound to the left leg in a November 2011 rating decision.  The RO also denied service connection for residuals of a shrapnel wound to the left arm and residuals of a staph infection, but granted service connection for PTSD and assigned a 10 percent disability rating.  The Veteran was notified of the November 2011 rating decision by a December 2011 letter sent to his last known address at the time.  While the Veteran's previous representative submitted a notice of disagreement (NOD) in October 2012 for the initially-assigned disability rating for PTSD, the previous representative and the Veteran did not appeal this decision as it pertained to the denial of service connection for residuals of a shrapnel wound to the left leg, and they did not submit new and material evidence within one year for this claim; thus, the November 2011 rating decision became final.

The Veteran next filed a claim of entitlement to service connection for a left leg disorder that was received by VA on July 31, 2015, in the form of a formal application to reopen a claim for service connection (VA Form 21-526EZ); there is no evidence of any intervening claim for residuals of a shrapnel wound of the left lower extremity, to include claims for sensory neuropathy or a scar on the thigh.  In a December 2015 rating decision, the RO reopened the claim of entitlement to service connection for residuals of a shrapnel wound to the left leg and granted service connection for this disability, as well as for medial femoral cutaneous sensory neuropathy of the left lower extremity and a residual scar from a shell fragment wound of the anterior left thigh, effective July 31, 2015.  

Nonetheless, the Veteran and his current representative contended throughout the appeal, including during the November 2017 Board hearing, that service connection should be in effect for these disabilities since June 29, 2010, because CUE exists in the November 2011 rating decision.  Specifically, they assert that the October 2011 VA examination was inadequate in that there was a clear communication problem between the Veteran and the examiner that resulted in the examiner noting that the Veteran was complaining of residuals in his right lower extremity, as opposed to his left lower extremity.  Furthermore, the Veteran contended that this examiner should have attained an x-ray of the Veteran's left lower extremity, which showed the presence of a foreign body.  

The Board finds that entitlement to effective dates prior to July 31, 2015, for the grant of service connection for the disabilities on appeal is not warranted because the Veteran has not advanced a valid assertion of CUE in the November 2011 rating decision.  Specifically, the contention that the October 2011 VA examination report, which was used, in part, to deny the Veteran's service connection claim for residuals of a shrapnel wound in the November 2011 rating decision, was inadequate, does not constitute CUE.  The contentions made by the Veteran and his current representative are no more than disagreements with how the evidence was weighed in the November 2011 rating decision, which the U.S. Court of Appeals for Veterans Claims (Court) has held does not constitute CUE.  Furthermore, a violation in the duty to assist does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 38 C.F.R. § 20.1403(d)(2) (2017) (noting that one example of a situation that is not CUE in a Board decision is the Secretary's failure to fulfill the duty to assist).  In fact, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (noting that an error made by a VA doctor who examines a veteran is "not administrative error during the adjudication process which would require the prior decision to be reversed or amended...").  The Board is not concluding that the October 2011 VA examination was inadequate, but merely stating that even if it were, that does not amount to CUE.

Lastly, the Veteran asserted during the November 2017 Board hearing that he intended to file an NOD with the November 2011 rating decision denying service connection for residuals of a shrapnel wound to the left leg; however, his previous representative failed to appeal this claim when the representative appealed the assigned rating for PTSD in the October 2012 NOD.  The Board is sympathetic to the Veteran's assertion; however, neither the Board nor the Court is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case in the present matter, the Board cannot provide equitable relief for the Veteran's contention that his previous representative failed to appeal the November 2011 rating decision as it pertained to the residuals of a shrapnel wound to the left leg.  

Thus, there is no basis on which earlier effective dates may be assigned for the awards of service connection for residuals of a shrapnel wound to the left leg, medial femoral cutaneous sensory neuropathy of the left lower extremity, and a residual scar from a shell fragment wound of the anterior left thigh disabilities, and the proper effective date is July 31, 2015.  Accordingly, the claims for entitlement to earlier effective dates for grant of service connection for these disabilities must be denied because the RO has already assigned the earliest possible effective dates provided by law.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400; 38 C.F.R. § 3.155(a) (2010).  

The undersigned notes that she very much appreciated the Veteran's testimony in connection with his claims and the service he provided to this country.


ORDER

Service connection for bilateral hearing loss disability is granted.  

An effective date prior to July 31, 2015, for the grant of service connection for residuals of shrapnel wound to the left leg is denied. 

An effective date prior to July 31, 2015, for the grant of service connection for medial femoral cutaneous sensory neuropathy of the left lower extremity is denied. 

An effective date prior to July 31, 2015, for the grant of service connection for a residual scar from a shell fragment wound of the anterior left thigh is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


